Exhibit 10.11


 
THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO THE SOUTH CAROLINA UNIFORM
ARBITRATION ACT:
SC CODE ANN.  §15-48-10 ET SEQ. AND THE FEDERAL ARBITRATION ACT: 9 U.S.C. 1 ET
SEQ.


SCIO DIAMOND TECHNOLOGY CORPORATION


SUBSCRIPTION AGREEMENT FOR UNITS, EACH UNIT CONSISTING OF
ONE SHARE OF COMMON STOCK AND A WARRANT
TO PURCHASE ONE SHARE OF COMMON STOCK AT $1.60/SHARE




TO:         Scio Diamond Technology Corporation
411 University Ridge, Suite D
Greenville, South Carolina 29601


Ladies and Gentlemen:


I understand that Scio Diamond Technology Corporation, a Nevada corporation (the
“Company”), is seeking to raise up to $5.5 million by offering for sale up to
6,875,000 units, with each unit consisting of one share of its common stock
(“Common Stock”) and a warrant in the form of Annex A (a “Warrant”) to purchase
one share of its common stock at $1.60 per share, at a purchase price of $0.80
per unit (the “Units”) to a limited number of accredited investors. The number
of Units, and the related number of shares of Common Stock and Warrants to
purchase Common Stock, as well as the purchase price per Unit and the exercise
price related to the Warrants, shall be appropriately adjusted in the event of
any stock split, stock dividend, stock subdivision, stock combination or stock
reclassification prior to the purchase of the applicable Units.  I also
understand that the Company may raise additional capital in public or private
offerings depending on the development of its business and its capital needs
going forward.  I will complete and deliver to the Company a Form W-9 and the
applicable Investor Questionnaire attached hereto, along with this Agreement.


Based on these premises, I (sometimes referred to herein as the “Subscriber”)
hereby confirm my agreement with the Company as follows:


1.           On the date hereof, I agree to purchase from the Company, and upon
acceptance of my subscription by the Company by its execution and delivery of
this subscription agreement (this “Agreement”) and in reliance on my
representations, warranties, and covenants contained herein, the Company will
issue and sell to me Units as follows:


 (a)           On March 30, 2012, or as soon as possible thereafter, the
Subscriber shall pay $250,000 (the “First Investment”) to the Company by wire
transfer or other immediately available funds, and the Company shall issue
312,500 Units (consisting of 312,500 shares of Common Stock and Warrants to
acquire 312,500 shares of Common Stock) to the Subscriber.  The closing date for
the First Investment is referred to as the “First Closing Date.”
 
 
 
Page - 1

--------------------------------------------------------------------------------

 
 


(b)           Subject to the condition set forth in Section 2 below, on the date
that is ten calendar days after the completion of the Company’s reactor support
infrastructure (HVAC, chilled water, air, power electrical, building fit up,
gasses, exhaust) at its Greenville, South Carolina, facility, the Subscriber
shall pay $250,000 (the “Second Investment”) to the Company by wire transfer or
other immediately available funds, and the Company shall issue an additional
312,500 Units (consisting of 312,500 shares of Common Stock and Warrants to
acquire 312,500 shares of Common Stock) to the Subscriber.  The closing date for
the Second Investment is referred to as the “Second Closing Date.”


(c)           Subject to the condition set forth in Section 2 below, on the date
that is ten calendar days after the first three reactors, designated as SC1, SC2
and SC3, have been installed at the Company’s Greenville, South Carolina,
facility and such reactors have produced diamonds, the Subscriber shall pay
$250,000 (the “Third Investment”) to the Company by wire transfer or other
immediately available funds, and the Company shall issue an additional 312,500
Units (consisting of 312,500 shares of Common Stock and Warrants to acquire
312,500 shares of Common Stock) to the Subscriber.  The closing date for the
Third Investment is referred to as the “Third Closing Date.”


(d)           Subject to the condition set forth in Section 2 below, on the date
that is ten calendar days after reactors SC1, SC2 and SC3 have begun producing
diamonds at a yield rate of 50% to support the Company’s business plan that has
been provided to the Subscriber on or prior to the date of this Agreement, the
Subscriber shall pay $250,000 (the “Fourth Investment”) to the Company by wire
transfer or other immediately available funds, and the Company shall issue an
additional 312,500 Units (consisting of 312,500 shares of Common Stock and
Warrants to acquire 312,500 shares of Common Stock) to the Subscriber.  The
closing date for the Fourth Investment is referred to as the “Fourth Closing
Date.”


(e)   The remaining $1 million in investments by the Subscriber (the “Verified
Stage Investments”) are dependent on the Company producing marketable quality
diamonds of both gemstone and industrial style.  Verification of the gemstone
diamonds must be provided by two sources, one selected by the Company and one
selected by the Subscriber.  When such verification of quality is confirmed,
Verified Stage Investments will be made on the following schedule:


(i)  
Subject to the condition set forth in Section 2 below, on the date that is ten
calendar days after the reactors designated as SC4 SC5, SC6, SC7, SC8, SC9 and
SC10 have been installed and are in production qualifications runs and making
sellable product, the Subscriber shall pay $500,000 (the “Fifth Investment”) to
the Company by wire transfer or other immediately available funds, and the
Company shall issue an additional 625,000 Units (consisting of 625,000 shares of
Common Stock and Warrants to acquire 625,000 shares of Common Stock) to the
Subscriber.  The closing date for the Fifth Investment is referred to as the
“Fifth Closing Date.”



(ii)  
Subject to the condition set forth in Section 2 below, on the date that is ten
calendar days after the Company has generated $100,000 of revenue (determined in
accordance with U.S. generally accepted accounting principles) from diamonds
produced in the Company’s Greenville, South Carolina, facility, the Subscriber
shall pay $500,000 (the “Sixth Investment”) to the Company by wire transfer or
other immediately available funds, and the Company shall issue an additional
625,000 Units (consisting of 625,000 shares of Common Stock and Warrants to
acquire 625,000 shares of Common Stock) to the Subscriber.  The closing date for
the Sixth Investment is referred to as the “Sixth Closing Date,” and each of the
First Closing Date through and including Sixth Closing Date are referred to as a
“Closing Date” and, collectively, as the “Closing Dates.”

 
 
 
Page - 2

--------------------------------------------------------------------------------

 

 
2.           The closing for the First Investment and each subsequent closing
shall occur at the offices of Nelson Mullins Riley & Scarborough, LLP, in
Greenville, South Carolina, or at such other location as the parties may
mutually agree (provided that the parties shall cooperate to effect a closing by
mail, email, facsimile, or courier such that an actual convening of the parties
for a closing is unnecessary).  Each closing for the First Investment through
and including the Sixth Investment is referred to as a “Closing.”  With respect
to each Closing, the obligations of the parties to consummate such Closing are
conditioned on the satisfaction or waiver of the following conditions on or
prior to the date of such Closing:


(a) Mutual Conditions to Obligation to Close.  The obligations of each party to
consummate such Closing shall be conditioned upon the satisfaction (or waiver at
each party’s election) of the conditions that: (i) no party to this Agreement
shall be subject on the applicable Closing Date to any order of a court of
competent jurisdiction that enjoins or prohibits the consummation of the
transactions contemplated by this Agreement, and (ii) such Closing shall occur
on or before March 31, 2013.


(b) Conditions to Subscriber’s Obligation to Close.  The Subscriber’s
obligations to consummate such Closing shall be conditioned upon satisfaction,
or the Subscriber’s waiver at its election, of the following conditions:


 
(i)
All representations and warranties of the Company set forth in this Agreement
and in the Warrant shall be true and correct in all material respects as of the
date of this Agreement and on the applicable Closing Date as if made on such
applicable Closing Date.  The Company shall have performed and complied in all
material respects with all covenants, agreements and conditions (individually
and collectively) contained in this Agreement and any Warrant delivered by the
Company to the Subscriber required to be performed and complied with by the
Company at or prior to the First Closing Date.




 
(ii)  
 
The Company shall have delivered to the Subscriber a certificate signed by two
executive officers of the Company certifying the matters set forth in Section
2(b)(i) and, with respect to each of the Second Investment through and including
the Sixth Investment, that the applicable milestones set forth in Section 1
above with respect to such investment Closing has been achieved.

 
 
 
Page - 3

--------------------------------------------------------------------------------

 
 
 
(c)           Conditions to Company’s Obligation to Close.  The Company’s
obligation to consummate such Closing shall be conditioned upon satisfaction, or
the Company’s waiver at its election, of the following conditions:


 
(i)
All representations and warranties of the Subscriber in this Agreement and all
other documents and certificates required to be delivered by the Subscriber in
connection with the Closing shall be true and correct, in each case as of the
date of this Agreement and on the applicable Closing Date as if made on the
applicable Closing Date.  The Subscriber shall have performed and complied in
all material respects with all covenants, agreements and conditions
(individually and collectively) contained in this Agreement required to be
performed and complied with by the Subscriber at or prior to such Closing Date
(which condition includes, among other things, the condition that the Subscriber
shall have timely consummated all prior Closings in accordance with the terms of
this Agreement).



 
(ii)
If requested by the Company, the Subscriber shall have delivered to the Company
a certificate certifying the matters set forth in Section 2(c)(i).



3.           I represent, warrant, and agree as follows:


(a)           I am an “accredited investor” as defined by Rule 501(a)
promulgated under the Securities Act of 1933 (the “Securities Act”), as
described in the Investor Questionnaires attached hereto, and my responses to
the Investor Questionnaire are true, complete, and accurate.


(b)           I have, and will maintain, sufficient assets to fund my
obligations under this Agreement.


(c)           I have had an opportunity to ask questions of and receive answers
from representatives of the Company concerning my investment in the Units, and
the Company has provided me with detailed information regarding the condition,
financial and otherwise, and the current and intended operations, business
affairs and business prospects of the Company (the “Information”).  I
acknowledge that I have participated in multiple meetings with management of the
Company and that I am intimately familiar with the financial condition and
business prospects of the Company and that I do not require a formal private
placement memorandum or any other formal offering documents to make my
investment decision.  I also understand that the Company will, upon my request,
make available to me a copy of any additional information regarding the Company
and its operations which the Company possesses or can obtain without
unreasonable expense.  I have reviewed the Information and all other materials I
have requested in connection with my decision to make this investment.  I
confirm that I have such knowledge and experience in financial and business
matters generally and that I am capable of evaluating the merits and risks of
the investment in the Units.
 
 
 
Page - 4

--------------------------------------------------------------------------------

 

 
(d)           I understand that the Units to be issued pursuant to this
Agreement have not been passed on as to their fairness or recommended or
endorsed by any federal or state agency, and their issuance will not be
registered under the Securities Act or the securities laws of any state, in
reliance upon exemptions from registration contained in the Securities Act and
such laws.  The Company’s reliance upon such exemptions is based in part upon my
representations, warranties, and agreements contained in this Agreement.


(e)           I am purchasing the Units for my own account, for investment
purposes only, and not for distribution or resale to others, and I agree that I
will not sell or otherwise transfer the Units, or the Common Stock or Warrants
included within the Units, unless the transfer of such securities has been
registered under the Securities Act and applicable state securities laws, or, in
an opinion of counsel acceptable to the Company, an exemption therefrom is
available.  I understand that the Units, including the Common Stock and the
Warrants, will be “restricted securities” under the federal securities laws and
that such securities may be resold without registration under the Securities Act
and state securities laws only in certain limited circumstances.  I understand
that, in the absence of an effective registration statement covering the
securities or an available exemption from registration under the Securities Act,
the securities must be held indefinitely.  In addition, I agree not to transfer
a Warrant prior to the first anniversary of the issuance of such Warrant (except
in the event of the death of the grantor of the Subscriber).


(f)           The certificates representing the Common Stock, and the Warrant
agreements, will contain a legend stating that their issuance has not been
registered under the Securities Act or any state securities laws and referring
to the above restrictions on transferability and sale.  A notation will also be
made in the records of the Company so that transfers of the Units, including the
Common Stock and the Warrants, will not be effected in the records of the
Company without compliance with these restrictions.


(g)           I acknowledge that an investment in the Units is speculative and
involves a very high degree of risk, including the loss of my entire investment
in the Units, and I confirm that I could withstand the loss of my entire
investment in the Units.


(h)           I have full power and authority to enter into this Agreement and
each of the other agreements and documents contemplated hereby (collectively,
the “Transaction Documents”) to which I am or will be a party, and each such
agreement constitutes my valid and legally binding obligation, enforceable in
accordance with its terms, except to the extent enforceability may be limited by
the application of bankruptcy, receivership, conservatorship, reorganization,
insolvency and similar laws affecting creditors’ rights generally and equitable
principles being applied at the discretion of a court before which any
proceeding may be brought, and to limitations on the rights to indemnity and
contribution hereunder that exist by virtue of public policy under federal and
state securities laws.  No consent, approval, or authorization of, or
registration, filing or declaration with, any Governmental Authority is required
to be obtained by me in connection with the transactions contemplated by the
Transaction Documents, other than those that have been made or will be timely
made or that would not have a material and adverse effect on my ability to
consummate the transactions contemplated by the Transaction Documents.   If the
Subscriber is an entity, the Subscriber represents and warrants that the
Subscriber is duly formed and is in good standing under the jurisdiction of its
formation, and that the execution and delivery of this Agreement and the other
Transaction Documents to which the Subscriber is or will be a party, and the
performance of the Subscriber’s obligations hereunder and thereunder, has not
and will not (i) violate or conflict with any of the articles of incorporation
(as amended), bylaws, partnership agreement, limited partnership agreement,
limited liability company operating agreement, or similar formation or governing
document, as applicable, that is applicable to the Subscriber, or, in any
material respect,  any material agreement to which the Subscriber is a party, or
(ii) violate or conflict in any material respect with any laws, rules,
regulations or orders of any Governmental Authority.  “Governmental Authority”
means any nation or government, any state or other political subdivision
thereof, any central bank (or similar monetary or regulatory authority) thereof,
any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, and any corporation or
other entity owned or controlled, through stock or capital ownership or
otherwise, by any of the foregoing.
 
 
 
Page - 5

--------------------------------------------------------------------------------

 

 
(i)           I am not purchasing the Units as a result of any advertisement,
article, notice or other communication regarding the Units (including the Common
Stock or the Warrants) published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
advertisement or general solicitation.
 
 
4.           I acknowledge that the portion of the Information that has not been
filed with the Securities and Exchange Commission or otherwise made publicly
available is confidential, and I agree that all such Information will be kept in
confidence by me; provided that this obligation will not apply to any such
Information that (i) is part of the public knowledge or literature and readily
accessible at the date hereof; (ii) becomes part of the public knowledge or
literature and readily accessible by publication (except as a result of a breach
of this provision); or (iii) is received from a third party (except a third
party who discloses such Information in violation of any confidentiality
agreement).  Further, this obligation does not prohibit my discussion of such
Information with my counsel, accountant, or other financial adviser (in each
case, who agrees to keep the Information confidential) solely for the purpose of
assisting my analysis and assessment of such Information and an investment in
the Units.


5.           I acknowledge that the Company and its officers, directors,
employees, agents, and affiliates are relying on the truth and accuracy of the
foregoing representations and warranties in offering the Units for sale to me
without having first registered the issuance of the Units under the Securities
Act.  I also understand the meaning and legal consequences of the
representations and warranties in this Agreement.  All representations,
warranties, and covenants contained in this Agreement will survive the
acceptance of this Agreement and the sale of the Units.  I acknowledge that this
Agreement will not be deemed to be accepted until it is signed by the Company
and returned to me.  Notwithstanding the foregoing, however, no representation,
warranty, acknowledgement, or agreement made herein by me will in any manner be
deemed to constitute a waiver of any substantive rights granted to me under
federal or state securities laws that cannot be waived as a matter of law.


6.           I acknowledge that this Agreement and the Information has been
prepared and approved solely by the Company.  I understand that Nelson Mullins
Riley & Scarborough LLP (“NMRS”) has assisted the Company in the preparation of
this Agreement but that NMRS has not conducted due diligence and in any event is
not responsible for the disclosures made in this Agreement or otherwise in
connection with my decision to make this investment.  I understand that I am
solely responsible for my own due diligence investigation.  I understand that
NMRS has represented the Company in this matter and has not represented me and
that NMRS does not make any representations or warranties to me, and has not
provided any advice to me, regarding this Agreement or any investment in the
Company.  I am not relying on any advice, or representations or warranties, from
NMRS in connection with my decision to invest in the Units.
 
 
 
Page - 6

--------------------------------------------------------------------------------

 

 
7.           The Company represents and warrants to the Subscriber that as of
such each Closing Date with respect to Subscriber’s investment pursuant to this
Agreement the following statements will be true, correct, and complete:


(a) No Conflicts. The Company’s execution and delivery of this Agreement and the
other Transaction Documents to which the Company is or will be a party, and the
performance of the Company’s obligations hereunder and thereunder, including its
issuance of the Common Stock and Warrants that comprise the Units, and the
exercise or conversion of the Warrants, does not and will not (i) violate or
conflict with any of the articles of incorporation (as amended) or bylaws of the
Company, or, in any material respect,  any material agreement to which the
Company is a party, or (ii) violate or conflict in any material respect with any
laws, rules, regulations or orders of any Governmental Authority.  No consent,
approval, or authorization of, or registration, filing or declaration with, any
Governmental Authority is required to be obtained by the Company in connection
with the transactions contemplated by the Transaction Documents, other than
those that have been made or will be timely made or that would not have a
material and adverse effect on the ability of the Company to consummate the
transactions contemplated by this Agreement.


(b) Organization, Powers and Authorization.  The Company has been duly
incorporated, and is in good standing, under the laws of the State of
Nevada.  The Company has all requisite corporate or organizational power and
authority to own and operate its material properties, to carry on its business
as now conducted and proposed to be conducted, in all material respects, and to
enter into this Agreement and each of the other Transaction Documents to which
it is or will be a party, and to perform its obligations under the Transaction
Documents.  This Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby and performance by the Company of
its obligations hereunder and thereunder have been duly and validly authorized
by all necessary corporate action on the part of the Company.


(c) Binding Obligation. This Agreement and the other Transaction Documents, when
executed and delivered by the Company, will be, the legal, valid and binding
obligations of  the Company, each enforceable against the Company in accordance
with their respective terms, except to the extent that the enforceability
thereof may be limited by the application of bankruptcy, receivership,
conservatorship, reorganization, insolvency and similar laws affecting
creditors’ rights generally and equitable principles being applied at the
discretion of a court before which any proceeding may be brought, and to
limitations on the rights to indemnity and contribution hereunder that exist by
virtue of public policy under federal and state securities laws.
 
 
 
Page - 7

--------------------------------------------------------------------------------

 

 
(d) Private Offering. No form of general solicitation or advertising was used by
the Company or any representative thereof in connection with the offer or sale
of the Units.


(e) Ownership of Patents.  The Company owns the patents and patent applications
set forth on Annex B attached hereto (the “Patents”).  The Company represents
and warrants that, with respect to the Patents, there is no pending or, to the
knowledge of the Company, threatened litigation challenging the ownership or
validity of such Patents, that all fees with respect to the Patents have been
paid to keep them in force, and that no such Patents have lapsed.


8.           This Agreement (including documents contemplated hereby, including
the Warrant) constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and may be amended or modified only by a
writing executed by the party to be bound thereby.  This Agreement may be
executed in multiple counterparts, each of which will constitute an original,
but all of which will constitute but one and the same instrument.  This
Agreement may be executed and delivered by facsimile or other electronic
transmission (including electronic mail), which will constitute the legal
delivery hereof.  This Agreement will be governed by and construed in accordance
with the laws of the State of South Carolina.  The dispute resolution provisions
set forth in Section 15 of the Warrant attached hereto shall apply, mutatis
mutandis, with respect to this Agreement, including, without limitation, the
Mandatory Arbitration and the Exclusive Selection of Forum provisions thereof.
All representations, warranties, and covenants contained in this Agreement will
survive the acceptance of this Agreement and the sale of the Units.


9.           Correspondence addressed to me should be sent to the address listed
below until such time as I will notify the Company, in writing, of a different
address to which such correspondence and notices are to be sent.


10.           In connection with this Agreement and the transactions
contemplated hereby, each party to this Agreement shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform such party’s obligations
under this Agreement and the transactions contemplated hereby.


11.           This Agreement may be executed and delivered in one or more
counterparts (including by means of telecopied, facsimile or emailed signature
pages), any one of which need not contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
Agreement.


12.           The Subscriber and Company hereby agree additionally as follows:


(a)           Information Rights.  Subject to the Subscriber’s compliance with
its obligations under this Agreement, the Company will provide the Subscriber
with information rights, including consultation rights, inspection and access
rights, and the right to audited and unaudited financial statements, annual
budget and other financial and operational information, subject to Section 12(c)
below. Any inspection pursuant to this Section 12(a) shall be conducted during
normal business hours and in such a manner as not to interfere unreasonably with
the conduct of the business of the Company, and nothing herein shall require the
Company disclose any information to the extent (1) prohibited by law or is
legally privileged or (2) that the Company reasonably believes such information
to be competitively sensitive proprietary information (except to the extent such
Subscriber provides assurances reasonably acceptable to Company that such
information shall not be used by such Subscriber or its affiliates to compete
with the Company). The Subscriber also shall hold and use (and cause its
designees or representatives to hold and use) any information that the
Subscriber receives pursuant to this Section 12(a) solely for purposes of
managing its investment in the Company, and shall not use or disclose (and shall
cause its designees or representatives to not use or disclose) any material
nonpublic information regarding the Company or trade in Company securities or
any derivatives thereof while in possession thereof.
 
 
 
Page - 8

--------------------------------------------------------------------------------

 

 
(b)           Board Right. Subject to and promptly following the Sixth Closing
Date, the Company shall expand the Board by one director and the Board shall
appoint one designee of Subscriber (which may be the Subscriber). Thereafter,
subject to Section 12(c) below and satisfaction of all legal and governance
requirements applicable to all Board members regarding service as a director of
the Company, the Company shall cause the nomination of one person designated by
Subscriber for election to the Board at each annual meeting at which the term of
each such director expires, or upon the death, resignation, removal or
disqualification of each such director, if earlier. Subscriber shall provide
written notice of such designee to the Company, together with any information
pertaining to the nominated persons reasonably requested by the Company,
including information required to be disclosed in accordance with the Company’s
SEC disclosure obligations. Upon receipt of such notice and information, the
Company shall do, or cause to be done, all things, and take, or cause to be
taken, all actions necessary, necessary or expedient to having such designee be
elected and qualified to serve as a member of the Company’s Board as soon
thereafter as reasonably practicable. The Subscriber’s designee as a Company
director shall provide the Company with a directors’ and officers’ questionnaire
and provide such other background information as ordinarily requested by the
Company from time to time of its other directors and officers.


(c)           Expiration of Rights.


 
(i)
Notwithstanding anything to the contrary in this Section 12, if, at any time
after the Sixth Closing, Subscriber ceases to own, or have the right to acquire
pursuant to the Warrant, an aggregate of 3,750,000 shares of Common Stock (as
adjusted for any stock split, stock dividend, stock subdivision, stock
combination or stock reclassification, and provided that to the extent that any
Warrants expire without being exercised such number shall be reduced by a number
equal to 75% of the Warrants that expired without being exercised), then
Subscriber’s rights to nominate a member to the Company’s board of directors
granted by this Section 12 will terminate and such rights will be lost
permanently, irrespective of whether Subscriber’s ownership percentage of
Company’s outstanding Common Stock increases again after the loss of such right.



 
(ii)
Notwithstanding anything to the contrary in this Section 12, if, at any time
after the Second Closing, Subscriber ceases to own, or have the right to acquire
pursuant to the Warrant, an aggregate of 1,250,000 shares of Common Stock (as
adjusted for any stock split, stock dividend, stock subdivision, stock
combination or stock reclassification, and provided that to the extent that any
Warrants expire without being exercised such number shall be reduced by a number
equal to 75% of the Warrants that expired without being exercised), then
Subscriber’s information rights granted by this Section 12 will terminate and
such rights will be lost permanently, irrespective of whether Subscriber’s
ownership percentage of Company’s outstanding Common Stock increases again after
the loss of such right.







* * *

 
Page - 9

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO
THE SUBSCRIPTION AGREEMENT WITH
SCIO DIAMOND TECHNOLOGY CORPORATION


IN WITNESS WHEREOF, I have executed this Subscription Agreement as of the date
set forth below:
Signature:                             /s/ Thomas P.
Hartness                                      
Print name of individual or entity investing:              Thomas P. Hartness
Revocable Trust dated July 30, 2010                           
Include applicable title, if executing on behalf of an
entity:      Trustee                                             


Co-Subscriber Signature (if applicable):
 Print name of co-subscriber: 


If an individual investor, please indicate form of ownership the undersigned
desires for the Units: ¨ Individual, ¨ Joint Tenants with Right of
Survivorship1, ¨ Tenants in Common2,
þ Qualified Trust, ¨ Custodian for                                     
State of Primary
Residence:                                                               


Address:                                                                                                                                                                                                               
Phone
Number:                                                                    


E-mail
Address:                                                                      


S.S. # or
EIN:                                                                      


Date:                                5/4/12                                                              
 


Wire Transfer Instructions:
(Bank):                                                                                                                                                                                                 
(ABA Number):                                                                  
(Account):                                                                     
(Reference):                                                                   


*For Credit
to:                                                                   
                                                                        Name of
Subscriber(s)





 
 

--------------------------------------------------------------------------------

1 When a Share is held as Joint Tenants with right of Survivorship, upon the
death of one owner, ownership of the Share will pass automatically to the
surviving owners(s).
2 When a Share is held as Tenants in Common, upon the death of one owner,
ownership of the Share will be held by the surviving owner(s) and by the heirs
of the deceased owner.

 
 
 
Page - 10

--------------------------------------------------------------------------------

 

 




Accepted: SCIO DIAMOND TECHNOLOGY CORPORATION


By:               /s/ Charles G.
Nichols                                                                                                                                                       
Name and Title:                           Charles G. Nichols,
CFO                                                                                                                         


Date:                               5/4/12                                                                                                                                                               



 
Page - 11

--------------------------------------------------------------------------------

 

ANNEX A – FORM OF WARRANT


THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO THE SOUTH CAROLINA UNIFORM
ARBITRATION ACT: SC CODE ANN. §15-48-10 ET SEQ. AND THE FEDERAL ARBITRATION ACT:
9 U.S.C. 1 ET SEQ.


THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR THE COMPANY, UPON ITS REQUEST, RECEIVES AN OPINION OF COUNSEL
FOR THE HOLDER OF THIS INSTRUMENT ACCEPTABLE TO THE COMPANY STATING THAT SUCH
SALE, TRANSFER OR OTHER DISPOSITION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT AND APPLICABLE STATE LAWS.  THIS
INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER
PROVISIONS OF A UNIT SUBSCRIPTION AGREEEMENT BY AND AMONG THE ISSUER OF THESE
SECURITIES AND THE INVESTORS REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE
WITH THE ISSUER. THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD
OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SUCH AGREEMENT.  ANY SALE OR
OTHER TRANSFER NOT IN COMPLIANCE WITH SUCH AGREEMENT WILL BE VOID.


WARRANT
to purchase
 
[                               ]3
 
Shares of Common Stock of
 
Scio Diamond Technology Corporation


Issue Date: [                                                    ]4


1.           Definitions. Unless the context otherwise requires, when used
herein the following terms shall have the meanings indicated.
 
“AAA” has the meaning set forth in Section 15.
 
“Arbitration Rules” has the meaning set forth in Section 15.
 
“Board of Directors” means the board of directors of the Company, including any
duly authorized committee thereof.
 
“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires the approval of the Company’s stockholders.




--------------------------------------------------------------------------------

3     The Company will fill in this number, which will be equal to the number of
Units purchased (i.e., 1 share of Common Stock will be subject to the Warrant,
for each share of Common Stock purchased).
4     The Company will insert the Issue Date into the Warrant.  The Issue Date
will be the applicable Closing Date.

 
A - 1

--------------------------------------------------------------------------------

 
 
 
“business day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.
 
“Charter” means, with respect to any Person, its certificate or articles of
incorporation, articles of association, or similar organizational document.
 
“Common Stock” means the common stock of the Company.
 
“Company” means Scio Diamond Technology Corporation, a Nevada corporation.
 
“Dispute” has the meaning set forth in Section 15.
 
“Dispute Notice” has the meaning set forth in Section 15.
 
“Exchange Act” means the Securities Exchange Act of 1934, or any successor
statute, and the rules and regulations promulgated thereunder.
 
“Exercise Price” means $1.60.
 
“Expiration Time” has the meaning set forth in Section 3.
 
“Issue Date” means ________, 2011.5
 
“Party” has the meaning set forth in Section 15.
 
“Parties” has the meaning set forth in Section 15.
 
“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.
 
“Regulatory Approvals” with respect to the Warrantholder, means, to the extent
applicable and required to permit the Warrantholder to exercise this Warrant for
shares of Common Stock and to own such Common Stock without the Warrantholder
being in violation of applicable law, rule or regulation, the receipt of any
necessary approvals and authorizations of, filings and registrations with,
notifications to, or expiration or termination of any applicable waiting period
under, the Hart-Scott-Rodino Antitrust Improvements Act of 1976, and the rules
and regulations thereunder, the Securities Act, and applicable state securities
laws.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, or any successor statute, and
the rules and regulations promulgated thereunder.
 
“Shares” has the meaning set forth in Section 2.
 



--------------------------------------------------------------------------------

5           The Company will insert the Issue Date into the Warrant.  The Issue
Date will be the date of the applicableClosing Date.

 
A - 2

--------------------------------------------------------------------------------

 
 
 
“Unit Subscription Agreement” means the Unit Subscription Agreement by and among
the Company and the original Holder of this Warrant, a copy of which is on file
with the Company.
 
“Warrantholder” has the meaning set forth in Section 2.
 
“Warrant” means this Warrant.
 
2.           Number of Shares; Exercise Price. This certifies that, for value
received, the undersigned warrantholder whose name appears on the signature page
hereto or its permitted assigns (the “Warrantholder”) is entitled, upon the
terms and subject to the conditions hereinafter set forth, to acquire from the
Company, in whole or in part, after the receipt of all applicable Regulatory
Approvals, if any, up to an aggregate number of _______________6 fully paid and
nonassessable shares of Common Stock, at a purchase price per share of Common
Stock equal to the Exercise Price.  The number of shares of Common Stock (the
“Shares”) and the Exercise Price are subject to adjustment as provided herein,
and all references to “Common Stock,” “Shares” and “Exercise Price” herein shall
be deemed to include any such adjustment or series of adjustments.
 
3.           Exercise of Warrant; Term. Subject to the restrictions on exercise
contained in this Warrant, to the extent permitted by applicable laws and
regulations, the right to purchase the Shares represented by this Warrant is
exercisable, in whole or in part by the Warrantholder, at any time or from time
to time after the execution and delivery of this Warrant by the Company on the
date hereof, but in no event later than 5:00 p.m., New York City time on the
third anniversary of the Issue Date (the “Expiration Time”), by (A) the
surrender of this Warrant and Notice of Exercise annexed hereto, duly completed
and executed on behalf of the Warrantholder, at the principal executive office
of the Company (or such other office or agency of the Company in the United
States as it may designate by notice in writing to the Warrantholder at the
address of the Warrantholder appearing on the books of the Company), and (B)
payment of the Exercise Price for the Shares thereby purchased by tendering in
cash, by certified or cashier’s check payable to the order of the Company, or by
wire transfer of immediately available funds to an account designated by the
Company.
 
If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder will be entitled to receive from the Company within a reasonable
time a new warrant in substantially identical form for the purchase of that
number of Shares equal to the difference between the number of Shares subject to
this Warrant and the number of Shares as to which this Warrant is so
exercised.  Notwithstanding anything in this Warrant to the contrary, the
Warrantholder hereby acknowledges and agrees that its exercise of this Warrant
for Shares is subject to the conditions that (x) the Warrantholder will have
first received any applicable Regulatory Approvals and (y) the exercise is
subject to a valid exemption from registration under federal and applicable
state securities laws.
 
4.           Issuance of Shares; Authorization; Listing.  Certificates for
Shares issued upon exercise of this Warrant will be issued in such name or names
as the Warrantholder may designate, subject to transfer restrictions
contemplated by Section 3 of the Unit Subscription Agreement, and will be
delivered to such named Person or Persons within a reasonable time after the
rights represented by this Warrant shall have been so exercised.  The Company
hereby represents and warrants that any Shares issued upon the exercise of this
Warrant in accordance with the provisions of Section 3 hereof will be duly and
validly authorized and issued, fully paid and nonassessable and free from all
taxes, liens and charges (other than liens or charges created by the
Warrantholder, income and franchise taxes incurred in connection with the
exercise of the Warrant or taxes in respect of any transfer occurring
contemporaneously therewith).
 
 

--------------------------------------------------------------------------------

6           The Company will fill in this number, which will be equal to the
number of Units purchased (i.e., 1 share ofCommon Stock will be subject to the
Warrant, for each share of Common Stock purchased).
 
 
 
A - 3

--------------------------------------------------------------------------------

 
 
 
The Company agrees that the Shares so issued will be deemed to have been issued
to the Warrantholder as of the close of business on the date on which this
Warrant and payment of the Exercise Price are delivered to the Company in
accordance with the terms of this Warrant, notwithstanding that the stock
transfer books of the Company may then be closed or certificates representing
such Shares may not be actually delivered on such date.  The Company will at all
times reserve and keep available, out of its authorized but unissued Common
Stock, solely for the purpose of providing for the exercise of this Warrant, the
aggregate number of shares of Common Stock then issuable upon exercise of this
Warrant at any time.  If the Common Stock is listed on a national securities
exchange at the time of exercise of this Warrant, then the Company will use good
faith efforts to cause the Shares issuable upon exercise of this Warrant to be
listed on such national securities exchange.
 
5.           Legends.  The Warrantholder agrees to the imprinting of a legend on
the Shares issued upon the exercise of this Warrant pursuant to this Agreement
in substantially the following form:
 
THE ISSUANCE OF THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAS
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE STATE LAWS,
AND THESE SHARES OF COMMON STOCK MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
OFFERED, PLEDGED OR OTHERWISE DISTRIBUTED UNLESS THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND/OR SUCH LAWS COVERING THIS CERTIFICATE
OR THE COMPANY, UPON ITS REQUEST, RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER
OF THIS CERTIFICATE ACCEPTABLE TO THE COMPANY STATING THAT SUCH SALE, TRANSFER,
ASSIGNMENT, OFFER, PLEDGE OR OTHER DISTRIBUTION IS EXEMPT FROM THE REGISTRATION
AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT AND APPLICABLE STATE LAWS.
 
Certificates evidencing the Shares issued upon the exercise of this Warrant may
be issued without such a legend if the Company determines that such legend is
not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the SEC) and
applicable state laws.
 
6.           Fractional Shares or Scrip. The Company may issue fractional Shares
or scrip representing fractional Shares upon any exercise of this Warrant.
 
7.           No Rights as Stockholders; Transfer Books. This Warrant does not
entitle the Warrantholder to any voting rights or other rights as a stockholder
of the Company prior to the date of exercise hereof.
 
8.           Charges, Taxes and Expenses. Issuance of certificates for Shares to
the Warrantholder upon the exercise of this Warrant shall be made without charge
to the Warrantholder for any issue or transfer tax or other incidental expense
in respect of the issuance of such certificates.
 
9.           Transfer/Assignment.
 
(A)           Subject to compliance with clause (B) of this Section 9, this
Warrant and all rights hereunder are transferable, in whole or in part, upon the
books of the Company by the registered holder hereof in person or by duly
authorized attorney, and a new warrant shall be made and delivered by the
Company, of the same tenor and date as this Warrant but registered in the name
of one or more transferees, upon surrender of this Warrant, duly endorsed, to
the office or agency of the Company described in Section 3.  All expenses (other
than stock transfer taxes) and other charges payable in connection with the
preparation, execution and delivery of the new warrants pursuant to this Section
9 shall be paid by the Company.
 
 
 
A - 4

--------------------------------------------------------------------------------

 
 
 
(B)           The transfer of the Warrant and the Shares issued upon exercise of
the Warrant are subject to the restrictions contemplated by Section 3 of the
Unit Subscription Agreement, which include a one-year restriction on the
transfer of any Warrant (except in the event of the death of the Holder).  If
and for so long as required by the Unit Subscription Agreement, this Warrant
shall contain legends as contemplated by Section 3 of the Unit Subscription
Agreement.
 
(C)           Until any transfer of this Warrant is made in the warrant
registry, the Company may treat the Warrantholder as the absolute owner hereof
for all purposes; provided, however, that if and when this Warrant is properly
assigned in blank, the Company may (but shall not be obligated to) treat the
bearer hereof as the absolute owner hereof for all purposes, notwithstanding any
notice to the contrary.
 
10.           Exchange and Registry of Warrant. This Warrant is exchangeable,
upon the surrender hereof by the Warrantholder to the Company, for a new warrant
or warrants of like tenor and representing the right to purchase the same
aggregate number of Shares.  The Company shall maintain a registry showing the
name and address of the Warrantholder as the registered holder of this Warrant.
This Warrant may be surrendered for exchange or exercise in accordance with its
terms, at the office of the Company, and the Company shall be entitled to rely
in all respects, prior to written notice to the contrary, upon such registry.
 
11.           Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by
the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Shares as provided for in such lost, stolen, destroyed or mutilated Warrant.
 
12.           Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a business day, then such action may be taken or such right
may be exercised on the next succeeding day that is a business day.
 
13.           Adjustments and Other Rights. The Exercise Price and the number of
Shares issuable upon exercise of this Warrant shall be subject to adjustment
from time to time as follows; provided, that if more than one subsection of this
Section 13 is applicable to a single event, the subsection shall be applied that
produces the largest adjustment and no single event shall cause an adjustment
under more than one subsection of this Section 13 so as to result in
duplication:
 
(A)           Stock Splits, Subdivisions, Reclassifications or Combinations. If
the Company shall (i) declare and pay a dividend or make a distribution on its
Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or (iii)
combine or reclassify the outstanding shares of Common Stock into a smaller
number of shares, the number of Shares issuable upon exercise of this Warrant at
the time of the record date for such dividend or distribution or the effective
date of such subdivision, combination or reclassification shall be
proportionately adjusted so that the Warrantholder after such date shall be
entitled to purchase the number of shares of Common Stock which such holder
would have owned or been entitled to receive in respect of the shares of Common
Stock subject to this Warrant after such date had this Warrant been exercised
immediately prior to such date.  In such event, the Exercise Price in effect at
the time of the record date for such dividend or distribution or the effective
date of such subdivision, combination or reclassification shall be adjusted to
the number obtained by dividing (x) the product of (1) the number of Shares
issuable upon the exercise of this Warrant before such adjustment and (2) the
Exercise Price in effect immediately prior to the record or effective date, as
the case may be, for the dividend, distribution, subdivision, combination or
reclassification giving rise to this adjustment, by (y) the new number of Shares
issuable upon exercise of the Warrant determined pursuant to the immediately
preceding sentence.
 
 
 
A - 5

--------------------------------------------------------------------------------

 
 
 
(B)           Business Combinations. In case of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 13(A)), the Warrantholder’s right to receive Shares upon
exercise of this Warrant shall be converted into the right to exercise this
Warrant to acquire the number of shares of stock or other securities or property
(including cash) which the Common Stock issuable (at the time of such Business
Combination or reclassification) upon exercise of this Warrant immediately prior
to such Business Combination or reclassification would have been entitled to
receive upon consummation of such Business Combination or reclassification; and
in any such case, if necessary, the provisions set forth herein with respect to
the rights and interests thereafter of the Warrantholder shall be appropriately
adjusted so as to be applicable, as nearly as may reasonably be, to the
Warrantholder’s right to exercise this Warrant in exchange for any shares of
stock or other securities or property pursuant to this paragraph.  Unless
otherwise determined by the Board of Directors in connection with a Business
Combination, in determining the kind and amount of stock, securities or the
property receivable upon exercise of this Warrant following the consummation of
such Business Combination, if the holders of Common Stock have the right to
elect the kind or amount of consideration receivable upon consummation of such
Business Combination, then the consideration that the Warrantholder shall be
entitled to receive upon exercise shall be deemed to be the types and amounts of
consideration received by the majority of all holders of the shares of common
stock that affirmatively make an election (or of all such holders if none make
an election).
 
(C)           Rounding of Calculations; Minimum Adjustments. All calculations
under this Section 13 shall be made to the nearest one-tenth (1/10th) of a cent
or to the nearest one-hundredth (1/100th) of a share, as the case may be.  Any
provision of this Section 13 to the contrary notwithstanding, no adjustment in
the Exercise Price or the number of Shares into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01 or one-tenth (1/10th) of a share of Common Stock, but any such amount
shall be carried forward and an adjustment with respect thereto shall be made at
the time of and together with any subsequent adjustment which, together with
such amount and any other amount or amounts so carried forward, shall aggregate
$0.01 or 1/10th of a share of Common Stock, or more.
 
(D)           Timing of Issuance of Additional Common Stock Upon Certain
Adjustments. In any case in which the provisions of this Section 13 shall
require that an adjustment shall become effective immediately after a record
date for an event, the Company may defer until the occurrence of such event (i)
issuing to the Warrantholder of this Warrant exercised after such record date
and before the occurrence of such event the additional shares of Common Stock
issuable upon such exercise by reason of the adjustment required by such event
over and above the shares of Common Stock issuable upon such exercise before
giving effect to such adjustment and (ii) paying to such Warrantholder any
amount of cash in lieu of a fractional share of Common Stock; provided, however,
that the Company upon request shall deliver to such Warrantholder a due bill or
other appropriate instrument evidencing such Warrantholder’s right to receive
such additional shares, and such cash, upon the occurrence of the event
requiring such adjustment.
 
(E)           Other Events.  The Exercise Price or the number of Shares into
which this Warrant is exercisable shall not be adjusted solely as a result of a
change in the par value of the Common Stock or a change in the jurisdiction of
incorporation of the Company.
 
 
 
A - 6

--------------------------------------------------------------------------------

 
 
 
(F)           Statement Regarding Adjustments. Whenever the Exercise Price or
the number of Shares into which this Warrant is exercisable shall be adjusted as
provided in Section 13, the Company shall forthwith file at the principal office
of the Company a statement showing in reasonable detail the facts requiring such
adjustment and the Exercise Price that shall be in effect and the number of
Shares into which this Warrant shall be exercisable after such adjustment.
 
(G)           Notice of Adjustment Event. In the event that the Company shall
propose to take any action of the type described in this Section 13 (but only if
the action of the type described in this Section 13 would result in an
adjustment in the Exercise Price or the number of Shares into which this Warrant
is exercisable or a change in the type of securities or property to be delivered
upon exercise of this Warrant), the Company shall give notice to the
Warrantholder, in the manner set forth in Section 13(F), which notice shall
specify the record date, if any, with respect to any such action and the
approximate date on which such action is to take place.  Such notice shall also
set forth the facts with respect thereto as shall be reasonably necessary to
indicate the effect on the Exercise Price and the number, kind or class of
shares or other securities or property which shall be deliverable upon exercise
of this Warrant.  Failure to give such notice, or any defect therein, shall not
affect the legality or validity of any such action.
 
(H)           Adjustment Rules. Any adjustments pursuant to this Section 13
shall be made successively whenever an event referred to herein shall occur.  If
an adjustment in Exercise Price made hereunder would reduce the Exercise Price
to an amount below par value of the Common Stock, then such adjustment in
Exercise Price made hereunder shall reduce the Exercise Price to the par value
of the Common Stock.
 
14.           Governing Law. This Warrant and all rights, obligations and
liabilities hereunder shall be governed by and construed under the laws of the
State of South Carolina without giving effect to conflicts of laws principles.
 
15.           Dispute Resolution.
 
(A)           General.  Any claim of, or dispute or controversy involving, the
Company or the Warrantholder (each a “Party” and, collectively the “Parties”)
arising out of, connected with, or relating to this Warrant, the subject matter
of this Warrant, its formation or execution, or any right or obligation created
by this Warrant, irrespective of the legal theory or claims underlying such
claim, dispute, or controversy (including tort or statutory claims) (“Dispute”),
shall be resolved in accordance with this Section 15.
 
(B)           Dispute Notice.  The Party asserting the Dispute will give prompt
notice to the other Party describing the Dispute in reasonable detail (“Dispute
Notice”).
 
(C)           Informal Proceedings.  Prior to the initiation of formal dispute
resolution procedures, the Parties shall first attempt to resolve their dispute
informally.  Towards that end, promptly after receipt of the Dispute Notice, the
Parties, personally or through party representatives, will negotiate in good
faith to resolve the Dispute.  The specific format for the discussions shall be
left to the discretion of the designated representatives.
 
(D)           Formal Proceedings.  Formal proceedings for the resolution of a
dispute pursuant to this Section 15 may not be commenced until the earlier of:
 
(i)           the Parties or designated Party representatives concluding in good
faith that amicable resolution through continued negotiation of the matter does
not appear likely; or
 
 
 
A - 7

--------------------------------------------------------------------------------

 
 
 
(ii)           30 business days from the date of the Dispute Notice.  (This
period shall be deemed to run notwithstanding any claim that the process
described in this Section was not followed or completed).
 
(E)           Mandatory Arbitration.
 
(i)           Upon demand of any Party (whether made before or after institution
of any judicial proceeding), any dispute shall be referred to arbitration, and
the final decision rendered shall be binding upon the Parties to this
Agreement.  Disputes include, without limitation, tort claims, counterclaims,
securities law claims, contract claims, disputes as to whether a matter is
subject to binding arbitration, claims brought as class actions, or claims
arising out of or connected with the transaction reflected by any Warrant.
 
(ii)           To the extent not specified or modified hereafter, arbitration
shall be conducted under and governed by the Commercial Arbitration Rules (the
“Arbitration Rules”) promulgated by the American Arbitration Association
(“AAA”), the Securities Arbitration Supplementary Procedures promulgated by the
AAA, and Chapter 48 of Title 15 of the Code of Laws of South Carolina, as
amended (the South Carolina Uniform Arbitration Act).  All arbitration hearings
shall be conducted in Greenville County, South Carolina.  The Expedited
Procedures set forth in the Arbitration Rules shall be applicable to claims of
less than $100,000.  All applicable statutes of limitation shall apply to a
dispute.  A judgment upon the award may be entered in any court having
jurisdiction over the Party.
 
(iii)           Where the claim amounts to or exceeds $100,000, the arbitration
shall be conducted before three arbitrators, who shall be licensed attorneys in
the State of South Carolina.  All plaintiffs/claimants in the action shall be
permitted the selection of one arbitrator and all defendants/respondents shall
be permitted the selection of the second arbitrator.  (For purposes of selection
of the arbitrators, third-party, counter, or cross claimants shall not be
recognized).  The two selected arbitrators shall then select the third
arbitrator.
 
(iv)           Where the claim is less than $100,000, the arbitration shall be
conducted before a single arbitrator, who shall be a licensed attorney in the
State of South Carolina.  This arbitrator shall be selected by mutual agreement
of the Parties.
 
(F)           Litigation.  In the event that the provisions hereof requiring
binding arbitration shall for any reason be deemed unenforceable (or if no Party
demands that a Dispute be submitted to binding arbitration), the Parties agree
as follows:
 
(i)           Consent to Jurisdiction.  Each Party consents to the jurisdiction
of the State Courts of Greenville County, South Carolina, or the Federal Courts
of South Carolina located in Greenville County.  Each Party expressly and
irrevocably consents to the jurisdiction of the aforesaid courts and waives any
defenses of lack of personal jurisdiction, improper venue, or forum non
conveniens.
 
(ii)           Exclusive Selection of Forum.  The parties agree that any
disputes between them (in contract, tort, statute, or any other legal theory
including claims of fraud, suppression, misrepresentation, and fraud in the
inducement) or any disputes arising under this Agreement shall be exclusively
resolved in the State Courts of Greenville County, South Carolina, or the
Federal Courts of South Carolina located in Greenville County.
 
(iii)           Waiver of Right to Jury Trial.  Each Party waives their
respective right to a trial by jury with respect to any Dispute.  Each Party
acknowledges and understands that this waiver is a material inducement to enter
into a business relationship, that each has relied on this waiver in entering
into this Warrant, and that each will continue to rely on the waiver in their
related future dealings.  Each Party represents and warrants that each has had
the opportunity of reviewing this jury waiver with legal counsel, and that each
knowingly and voluntarily waives its jury trial rights.
 
 
 
A - 8

--------------------------------------------------------------------------------

 
 
 
(G)           Expiration.  The foregoing obligations, contained in this Section
15, shall indefinitely survive the expiration or earlier termination of this
Warrant.
 
16.           Binding Effect. This Warrant shall be binding upon any successors
or assigns of the Company and the successors and permitted assigns of the
Warrantholder.
 
17.           Amendments. This Warrant may be amended and the observance of any
term of this Warrant may be waived only with the written consent of the Company
and the Warrantholder.
 
18.           Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
by facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service. All notices hereunder shall be delivered to the addresses set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:
 
If to the Company:


Scio Diamond Technology Corporation
411 University Ridge Suite D
Greenville, SC 29601
(Address of principal executive offices)


With a copy (which shall not constitute notice) to:


Nelson Mullins Riley & Scarborough, LLP
104 South Main Street, Suite 900
                      Greenville, South Carolina 29601
Attention: John M. Jennings, Esq.


If to the Warrantholder:


To the address or email address set forth in the Warrantholder’s Unit
Subscription Agreement or to such other address as shall be designated in a
written notice to the Company.


19.           Acceptance.                                Receipt of this Warrant
by the Warrantholder shall constitute acceptance of and agreement to all of the
terms and conditions contained herein.
 
20.           Entire Agreement. This Warrant and the forms attached hereto and
the Unit Subscription Agreement and the forms attached thereto contain the
entire agreement between the Parties with respect to the subject matter hereof
and supersede all prior and contemporaneous arrangements or undertakings with
respect thereto. This Warrant may be executed and delivered in one or more
counterparts (including by means of telecopied, facsimile or emailed signature
pages), any one of which need not contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement.
 
 
 
A - 9

--------------------------------------------------------------------------------

 
 



--------------------------------------------------------------------------------

 
3     The Company will fill in this number, which will be equal to the number of
Units purchased (i.e., 1 share ofCommon Stock will be subject to the Warrant,
for each share of Common Stock purchased).
 
4     The Company will insert the Issue Date into the Warrant.  The Issue Date
will be the applicable Closing Date.
 
5     The Company will insert the Issue Date into the Warrant.  The Issue Date
will be the date of the applicableClosing Date.
 
6     The Company will fill in this number, which will be equal to the number of
Units purchased (i.e., 1 share ofCommon Stock will be subject to the Warrant,
for each share of Common Stock purchased).

 
 
A - 10

--------------------------------------------------------------------------------

 

 
[Form of Notice of Exercise]
Date: _________
 
TO:           Scio Diamond Technology Corporation
 
RE:           Election to Purchase Common Stock
 
The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant.  The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such shares of Common Stock in the manner set forth below. A new warrant
evidencing the remaining shares of Common Stock covered by such Warrant, but not
yet subscribed for and purchased, if any, should be issued in the name set forth
below.
 
Number of Shares of Common
Stock                                                                                                                                                   
 
Aggregate Exercise
Price:                                                                                                                                           
 
Holder:                                                                                                                 
By:                                                                                                                    
Name:                                                                                                                            
Title:                                                                                                                          

 
 
A - 11

--------------------------------------------------------------------------------

 
 
 
Exhibit 10.1

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by a
duly authorized officer.


Dated:
___________________                                                                COMPANY:
SCIO DIAMOND TECHNOLOGY CORPORATION







  By:

 
Name:

 
Title:











AGREED AND ACKNOWLEDGED BY
WARRANTHOLDER:
By:________________________________
Name:_____________________________
Title:______________________________








[Signature Page to Warrant]
 
 
 
Page - 23

--------------------------------------------------------------------------------

 




ANNEX B – PATENTS


Granted Patents
                   
S.No
Patent Number
Title
Country
Serial No #
Filing Date
1
US6582513B1
System and method for producing synthetic diamond
United States of America
09/312,326
14-May-99
2
US6858080B2
Tunable CVD diamond structures
United States of America
10/328,987
24-Dec-02
3
US7258741B2
System and method for producing synthetic diamond
United States of America
10/409,982
8-Apr-03
4
US7201886B2
Single crystal diamond tool
United States of America
10/977,108
29-Oct-04
5
US7122837B2
Structures formed in diamond
United States of America
11/178,623
11-Jul-05
6
US7238088B1
Enhanced diamond polishing
United States of America
11/326,242
5-Jan-06
7
US7459024
Method of forming an N-type doped single crystal diamond
United States of America
10/977,568
29-Oct-04
8
US7560086
Single crystal diamond having .sup.12C, .sup.13C, and phosphorous
United States of America
10/977,083
29-Oct-04
9
US7829377
Diamond Medical Devices
United States of America
11/329,959
1-Jan-05
10
US7879148
System and method for producing synthetic diamond
United States of America
12/047884
13-Mar-08
11
US7,942,966
Method of growing boron doped single crystal diamond in a plasma reactor
United States of America
10/977,569
29-Oct-04
12
2001281404
System and method for producing synthetic diamond
Australia
2001281404
8-Aug-01
13
200680025412.40
Structures Formed In Diamond
China
200680025412.40
11-Jul-06
14
200680007879.60
A Method of Processing the Diamond and a Medical Device Utilizing A Diamond
Semiconductor
China
200680007879.60
11-Jan-06
15
248526.00
A Method for Forming a Synthetic Monocrystalline Diamond and the Diamond
India
1680/CHENP/2005
23-Dec-03
16
US8048223B2
Grown Diamond Mosaic Separation
United States of America
11/186,421
21-Jul-05
17
US8058085B2
Method of Forming a Waveguide in Diamond
United States of America
11/996,482
19-Nov-08
18
2511670
Tunable CVD Diamond Structures
Canada
2,511,670
22-Dec-03
19
US8129733
Gallium Nitride Light Emitting Devices on Diamond
United States of America
11/275,748
26-Jan-06
20
US8133320
Diamond Heat Sink in a Laser
United States of America
10/925,217
24-Aug-04
21
US8158455
Boron-Doped Diamond Semiconductor
United States of America
12/546,096
24-Aug-09




 
 
Page - 24

--------------------------------------------------------------------------------

 

 


U.S Applications
             
PUB. APP. NO.            Title
1
20120058602 METHOD OF FORMING A WAVEGUIDE IN DIAMOND
2
20110054450 DIAMOND MEDICAL DEVICES
3
20090311852 BORON-DOPED DIAMOND SEMICONDUCTOR
4
20090182520 ASSESSMENT OF DIAMOND COLOR
5
20080157096 SYSTEM AND METHOD FOR PRODUCING SYNTHETIC DIAMOND
6
20080156256 SYSTEM AND METHOD FOR PRODUCING SYNTHETIC DIAMOND
7
20070283881 SYSTEM AND METHOD FOR PRODUCING SYNTHETIC DIAMOND
8
20070155292 ENHANCED DIAMOND POLISHING
9
20070009419 Carbon grit
10
20060157713 STRUCTURES FORMED IN DIAMOND
11
20050163169 Solid state diamond Raman laser
12
20050109268 Single crystal diamond tool
13
20050109267 Method of growing single crystal diamond in a plasma reactor
14
20050109266 Arc jet microwave plasma method of growing single crystal diamond
15
20050109265 Single crystal synthetic diamond
16
20050109264 Method of growing a single crystal diamond
17
20050109262 Boron doped single crystal diamond electrochemical synthesis
electrode
18
20050085079 Method of growing boron doped single crystal diamond in a plasma
reactor
19
20050066884 Method of growing a single crystal diamond
20
20050061233 Method of forming an N-type doped single crystal diamond
21
20050056209 Method of creating a synthetic diamond
22
20050056208 Synthetic diamond having alternating layers with different
concentrations of impurities
23
20050056207 Single crystal diamond tool
24
20050056206 Single crystal diamond having 12C, 13C, and phosphorous









 
Page - 25

--------------------------------------------------------------------------------

 

 
 
 